DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/533386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference application fully encompasses the scope of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:  The reference application claims an eddy current detection device (eddy current sensor), with a  magnetic core (see claim 1 of the reference application) where the core includes a base portion (base as recited in claim 1 of the reference), and outer legs (walls of  claim 1 the reference application) that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil (exciting coil see claim 1) that is arranged on the core and forms an eddy current in the conductive film; and a detection coil (see claim 1 of the reference application) that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction.  See further descriptions in claims 2-5 of the reference application.
Regarding claim 5: See the rejection of claim 1 above and see claims 6 and 7 and the recitation of the CMP system in which the eddy current sensor is used. Claim 6 recites a polishing table, a motor (driver), top ring (holder), eddy current sensor, and an endpoint detection controller. See in claim 6 the endpoint detection controller of the reference application calculates film thickness data.

Claims 2-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-7 of copending Application No. 17/533386 (reference application).  in view of Miller et al (US 7,112,960).
The claims of the reference application were discussed above. The reference application fails to claim the shape of the core of the eddy current sensor. 
The prior art of Miller et al teaches an eddy current sensor 20 for measuring a film thickness of a conductive film formed on a substrate, comprising: a core 205/ 610/710 made of a magnetic material (see col. 4 lines 45-55) including a base portion, and outer legs that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil 210  that is arranged on the core and forms an eddy current in the conductive film; and a detection coil 240 that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction.  See Figs. esp. the marked up versions of Figs. 6A and 7A below. The shape of the more of the eddy current sensor can be determined without undue routine experimentation in order to optimized in order to provide the highest desired resolution of eddy current measurements see col. 8 lines 18-63 of Miller et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the reference application in order to design the shape of the eddy current sensor with the optimal shape as suggested by Miller et al in an effort to provide the highest desired resolution of eddy current measurements.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-11 of copending Application No. 16/677288 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference application fully encompasses the scope of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:  The reference application claims an eddy current detection device (eddy current sensor), with a  magnetic core (see claim 3 of the reference application) where the core includes a base portion (bottom surface portion see claim 3 of the reference), and outer legs (circumferential portion see claim 3 of the reference application) that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil (exciting coil see claim 1) that is arranged on the core and forms an eddy current in the conductive film; and a detection coil (see claim 1 of the reference application) that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction.  See further descriptions in claims 2-10 of the reference application.
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-11 of copending Application No. 16/677288 (reference application) in view of Miller et al (US 7,112,960).

Regarding claims 2-4 and 6-8:	The claims of the reference application were discussed above. The reference application fails to claim the shape of the core of the eddy current sensor. 
The prior art of Miller et al teaches an eddy current sensor 20 for measuring a film thickness of a conductive film formed on a substrate, comprising: a core 205/ 610/710 made of a magnetic material (see col. 4 lines 45-55) including a base portion, and outer legs that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil 210  that is arranged on the core and forms an eddy current in the conductive film; and a detection coil 240 that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction.  See Figs. esp. the marked up versions of Figs. 6A and 7A below. The shape of the more of the eddy current sensor can be determined without undue routine experimentation in order to optimized in order to provide the highest desired resolution of eddy current measurements see col. 8 lines 18-63 of Miller et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the reference application in order to design the shape of the eddy current sensor with the optimal shape as suggested by Miller et al in an effort to provide the highest desired resolution of eddy current measurements.

Regarding claim 5: See the rejection of claim 1 above and see claim 11 and the recitation of the CMP system in which the eddy current sensor is used. Claim 11 recites a polishing table, a drive section (driver), holding section (holder), eddy current detection device (eddy current sensor), and an endpoint detection section (end point controller). The reference application fails to specifically recite that the endpoint controller calculates thickness data. 
In the prior art of Miller et al there is a polishing apparatus 20 (see Fig. 13 and the discussion in col. 11 line 35- col. 12 line 7) comprising: a polishing table (rotatable platen 24) configured so that a polishing pad for polishing a substrate is attached to the polishing table; a driver (inherently present as the platen is stated as being rotatable) configured to rotationally drive the polishing table; - 27 - a holder (carrier head 70) configured to press the substrate against the polishing pad 30 while holding the substrate; an eddy current sensor 40  that is arranged inside the polishing table, wherein the eddy current sensor measures a film thickness of a conductive film formed on the substrate, and comprises: a core 205 (see col. 4 lines 47-55) made of a magnetic material including a base portion, and outer legs that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil (drive coil 210) that is arranged on the core and forms an eddy current in the conductive film; and a detection coil (sense coil 240)  that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction; and an endpoint detection controller (see controller 90 see the discussion of thickness measurement and endpoint in col. 11 lines 57-65) configured to calculate film thickness data for the substrate from the detected eddy current. The motivation to modify the apparatus resulting from the claims of the reference application with the endpoint controller of Miller et al calculating thickness data is that such data allows for the quantitative analysis of whether the CMP process is complete. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the claims of the reference application with the endpoint controller of Miller et al as such data allows for the quantitative analysis of whether the CMP process is complete


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 7,112,960).
Regarding claim 1. An eddy current sensor 20 for measuring a film thickness of a conductive film formed on a substrate, comprising: a core 205/ 610/710 made of a magnetic material (see col. 4 lines 45-55) including a base portion, and outer legs that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil 210  that is arranged on the core and forms an eddy current in the conductive film; and a detection coil 240 that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction.  See Figs. esp. the marked up versions of Figs. 6A and 7A below.

Regarding claim 2. The eddy current sensor according to claim 1, wherein the core 610 is an E-shaped core having a middle leg that is provided to the base portion at a center in the first direction of the base portion, the excitation coil 210 is arranged on the middle leg, and the detection coil 240 is arranged on the middle leg.  See E-shaped core is illustrated in Figs.6A, 8A, 8B, especially the examiner’s marked up copy of Fig 6A below.

Regarding claim 3. The eddy current sensor according to claim 2, wherein the core has side legs that are provided to the base portion at both end portions in the second direction of the base portion respectively, the side legs are connected to the outer legs, and the middle leg is surrounded by the side legs and the outer legs.  See E-shaped core  is illustrated in Figs.6A, 8A, 8B, especially the examiner’s marked up copy of Fig 6A below.


Regarding claim 4. The eddy current sensor according to claim 1, wherein the core 710 is a U-shaped core, the excitation coil (drive coil 210)  is arranged on the outer legs, and the detection coil (sense coil 240)  is arranged on the outer legs.  See Figs. 7A, 7B especially the examiner’s marked up copy of Fig 7A below.

Regarding claim 5. A polishing apparatus 20 (see Fig. 13 and the discussion in col. 11 line 35- col. 12 line 7) comprising: a polishing table (rotatable platen 24) configured so that a polishing pad for polishing a substrate is attached to the polishing table; a driver (inherently present as the platen is stated as being rotatable) configured to rotationally drive the polishing table; - 27 - a holder (carrier head 70) configured to press the substrate against the polishing pad 30 while holding the substrate; an eddy current sensor 40  that is arranged inside the polishing table, wherein the eddy current sensor measures a film thickness of a conductive film formed on the substrate, and comprises: a core 205 (see col. 4 lines 47-55) made of a magnetic material including a base portion, and outer legs that are provided to the base portion at both end portions in a first direction of the base portion, respectively; an excitation coil (drive coil 210) that is arranged on the core and forms an eddy current in the conductive film; and a detection coil (sense coil 240)  that is arranged on the core and detects the eddy current formed in the conductive film, wherein a length of the base portion in the first direction is not less than a length of the base portion in a second direction that is substantially orthogonal to the first direction; and an endpoint detection controller (see controller 90 see the discussion of thickness measurement and endpoint in col. 11 lines 57-65) configured to calculate film thickness data for the substrate from the detected eddy current.

Regarding claim 6. The polishing apparatus according to claim 5, wherein the core is an E-shaped core having a middle leg that is provided to the base portion at a center in the first direction of the base portion, the excitation coil(drive coil 210)  is arranged on the middle leg, and the detection coil(sense coil 240)  is arranged on the middle leg.  See E-shaped core  is illustrated in Figs.6A, 8A, 8B, especially the examiner’s marked up copy of Fig 6A below.


Regarding claim 7. The polishing apparatus according to claim 6, wherein the core has side legs that are provided to the base portion at both end portions in the second direction of the base portion respectively, the side legs are connected to the outer legs, and the middle leg is surrounded by the side legs and the outer legs.  See E-shaped core  is illustrated in Figs.6A, 8A, 8B, especially the examiner’s marked up copy of Fig 6A below.

Regarding claim 8. The polishing apparatus according to claim 5, wherein the core 710 is a U-shaped core, the excitation coil (drive coil 210) is arranged on the outer legs, and the detection coil (sense coil 240) is arranged on the outer legs. See Figs. 7A, 7B and the discussion in col. 8 lines 49-63 especially the examiner’s marked up copy of Fig 7A below.


See a marked up copies of Figs. 6A (illustrating an E-shaped core) and Fig. 7A of Miller et al (illustrating a U-shaped core).


    PNG
    media_image1.png
    523
    334
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swedek et al (US 7,016,795) teaches signal improvement eddy current sensing for CMP apparatus. The abstract of Swedek et al mentions endpoint detection and thickness measurements. The eddy current sensor is U-shaped see the Figures and has a magnetic core see the paragraph that joins cols. 5 and 6.
Lei et al (US 7,112, 961) teaches an E-shaped eddy current sensor 50 see Fig. 1. The sensor has a magnetic core 12 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716